Order entered October 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00862-CR

                         JANAR DEMOND BRADFORD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-71948-T

                                          ORDER
        The reporter’s record was filed September 24, 2018. Missing from the record are State’s

Exhibit 24 – a phone call recording and State’s Exhibit 25 – jail call recording. We ORDER

deputy court reporter Karren Jones to file a supplemental reporter’s record containing true and

correct playable copies of State’s Exhibit 24 and State’s Exhibit 25 WITHIN TEN DAYS of the

date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE